DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 31-32, 34, 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannigan et al. (U.S. Patent 9,198,696 B1, hereinafter “Bannigan”). 
Bannigan discloses, regarding claim 21, a spinal construct (see Figs. 1-2) comprising opposite first and second ends (20, 22), the first end comprising a first stirrup (26), the second end comprising a second stirrup (30), the stirrups each defining a cavity (52) configured for disposal of an arm (100) of a bone fastener(14 and 18), the stirrups each including a bridge (see annotated Fig. 4 below), the bridge including a recess (see annotated Fig. 4 below) defined by arcuate side surfaces (see annotated Fig. 6 below) that face one another and an upper surface (see annotated Fig. 4 below), the stirrups each including an implant engaging surface opposite the upper surface (see annotated Fig. 4 below).

    PNG
    media_image1.png
    355
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    351
    media_image2.png
    Greyscale

Regarding claim 22, wherein the cavities each extend along a longitudinal axis (e.g. axis extending between top and bottom surfaces, see annotated Fig. 4 above) through opposite top and bottom surfaces of a respective one of the stirrups (see annotated Fig. 4 above), the upper surfaces being positioned between the top and bottom surfaces of a respective one of the stirrups (see annotated Fig. 4 above).
Regarding claim 23, wherein the cavities each extend along a longitudinal axis (e.g. axis extending between top and bottom surfaces, see annotated Fig. 4 above) through opposite top and bottom surfaces of a respective one of the stirrups (see annotated Fig. 4 above), the upper surfaces each extending perpendicular to the longitudinal axes (see annotated Fig. 4 above).
Regarding claim 24, wherein the cavities each extend along a longitudinal axis (e.g. axis extending between top and bottom surfaces, see annotated Fig. 4 above) through opposite top and bottom surfaces of a respective one of the stirrups (see annotated Fig. 4 above), the upper surfaces each being planar (see annotated Fig. 4 above), the implant engaging surfaces each being concave (see annotated Fig. 4 above).
Regarding claim 31, wherein the first end is moveable relative (via 36) the second end to increase and decrease a distance between the first end and the second end (see Figs. 30-31, note that in Fig. 30 the first element 32 and the second element 34 can be moved such that the distance between 26 and 30 is decreased from the distance shown in Figure 31).
Bannigan discloses, regarding claim 32, a spinal construct (see Figs. 1-2) comprising: a first bone fastener (14 and 18, see Fig. 1) comprising spaced apart first and second arms (100) defining a first implant cavity (102) therebetween (see Fig. 13); a second bone fastener (14 and 18, see Fig. 1) comprising spaced apart first and second arms (100) defining a second implant cavity (102) therebetween (see Fig. 13); a first rod (12) positioned in the first implant cavity (see Fig. 1); a second rod (12) positioned in the second implant cavity (see Fig. 1); a connecting element  (10, see Fig. 2) comprising opposite first and second ends (20 and 22), the first end comprising a first stirrup (26), the second end comprising a second stirrup (30), the first stirrup defining a first cavity (52) having the first arm of the first bone fastener positioned therein (see Fig. 1), the second stirrup defining a second cavity (52) having the first arm of the second bone fastener positioned therein (see Fig. 1), the stirrups each including a bridge (see annotated Fig. 4 above), the bridge including a recess (see annotated Fig. 4 above) defined by arcuate side surfaces (see annotated Fig. 6 above)that face one another and an upper surface (see annotated Fig. 4 above), the stirrups each including an implant engaging surface opposite the upper surface (see annotated Fig. 4 above), the implant engaging surface of the first stirrup directly engaging the first rod (see Fig. 1), the implant engaging surface of the second stirrup directly engaging the second rod (see Fig. 1).
Regarding claim 34, wherein the cavities are each defined by an inner surface of the spinal construct (see Fig. 6), the inner surface of the first cavity matingly engaging the first arm of the first bone fastener (via 60 and 114, see Fig. 29), the inner surface of the second cavity matingly engaging the second arm of the first bone fastener (via 60 and 114, see Fig. 29).
Regarding claim 39, wherein the implant engaging surface of the first stirrup is concave (see annotated Fig. 4 above) and directly engages the first rod (see Fig. 1), the implant engaging surface of the second stirrup is concave (see annotated Fig. 4 above) and directly engages the second rod (see Fig. 1).


Claim(s) 21, 30, 32, 34, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutton (U.S. Pub. No. 2012/0221056 A1, hereinafter “Hutton”). 
Hutton discloses, regarding claim 21, a spinal construct (see Figs. 1-3) comprising opposite first and second ends (e.g. ends of 104 near 114), the first end comprising a first stirrup (114), the second end comprising a second stirrup (114), the stirrups each defining a cavity (156) configured for disposal of an arm (144) of a bone fastener (108 and 110), the stirrups each including a bridge (see annotated Fig. 3 below), the bridge including a recess (166) defined by arcuate side surfaces (see annotated Fig. 5 below) that face one another and an upper surface (see annotated Fig. 3 below), the stirrups each including an implant engaging surface (see annotated Fig. 3 below) opposite the upper surface (see Fig. 3).

    PNG
    media_image3.png
    451
    490
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    428
    580
    media_image4.png
    Greyscale

Regarding claim 30, wherein the first end is monolithically formed with the second end such that the first end is fixed relative to the second end (see Fig. 1).
Hutton discloses, regarding claim 32, a spinal construct (see Figs. 1-3) comprising: a first bone fastener (108 and 110) comprising spaced apart first and second arms (144) defining a first implant cavity  therebetween (e.g. “U-shaped portion”, see para. [0018]); a second bone fastener (108 and 110) comprising spaced apart first and second arms (144) defining a second implant cavity therebetween (e.g. “U-shaped portion”, see para. [0018]); a first rod (106, see para. [0021]) positioned in the first implant cavity (see para. [0021]); a second rod (106, see para. [0021]) positioned in the second implant cavity (see para. [0021]); a connecting element (104) comprising opposite first and second ends (e.g. ends of 104 near 114), the first end comprising a first stirrup (114), the second end comprising a second stirrup (114), the first stirrup defining a first cavity (156) having the first arm of the first bone fastener positioned therein (see para. [0020]), the second stirrup defining a second cavity (156) having the first arm of the second bone fastener positioned therein (see para. [0020]), the stirrups each including a bridge (see annotated Fig. 3 above), the bridge including a recess (166) defined by arcuate side surfaces (see annotated Fig. 5 above) that face one another and an upper surface (see annotated Fig. 3 above), the stirrups each including an implant engaging surface (see annotated Fig. 3 above)  opposite the upper surface (see Fig. 3), the implant engaging surface of the first stirrup directly engaging the first rod (see Fig. 3), the implant engaging surface of the second stirrup directly engaging the second rod (see Fig. 3).
Regarding claim 34, wherein the cavities are each defined by an inner surface (158 and 160) of the spinal construct, the inner surface of the first cavity matingly engaging the first arm of the first bone fastener (see paras. [0019]-[0020]), the inner surface of the second cavity matingly engaging the second arm of the first bone fastener (see paras. [0019]-[0020]).
Regarding claim 38, wherein the connecting element comprises a shaft extending continuously from the first stirrup to the second stirrup (see Fig. 1).

Allowable Subject Matter
Claim(s) 25-29, 33, 35-37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 40 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a spinal construct having a first and second bone fastener, with a connecting element with first and second stirrups defining a cavity for receiving an arm of the bone fasteners, and as per claim 40, the cavities each being defined by a planar surface and a curved surface that faces the planar surface such that the cavities each have a hemispherical configuration, the stirrups each including a bridge, the bridge including a recess defined by arcuate side surfaces that face one another and an upper surface, the stirrups each including a concave implant engaging surface opposite the upper surface, the implant engaging surface of the first stirrup directly engaging the first rod, the implant engaging surface of the second stirrup directly engaging the second rod. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Saidha et al. (U.S. Pub. No. 2010/0094345 A1), Jani et al. (U.S. Pub. No. 2012/0071926 A1), Walker et al. (U.S. Pub. No. 2013/0172934 A1), Barrus et al. (U.S. Pub. No. 2011/0046675 A1), Hammer (U.S. Pub. No. 2012/0259369 A1), Lee et al. (U.S. Pub. No. 2002/0007183 A1), Haskins et al. (U.S. Pub. No. 2012/0130436 A1), Montague et al. (U.S. Patent 5,688,272), and Harrington et al. (WO 2014/172445 A1) disclose transconnectors for bone anchors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773